NO. 12-07-00005-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
LLOYD
MURRAY,   §          APPEAL FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of robbery, and punishment was imposed in open court on November 7,
2006.  Consequently, Appellant’s notice
of appeal was due on December 7, 2006.  See
Tex. R. App. P. 26.2(a)(2).  However, Appellant filed his notice of appeal
on December 15, 2006.  Therefore,
Appellant's notice of appeal is untimely, which leaves us without jurisdiction
over the appeal.
             On January 11,
2007, Appellant filed a motion to extend the time for filing his notice of appeal.  However, this motion is untimely.  See Tex.
R. App. P. 26.3 (motion for extension of time must be filed within 15
days after the deadline for filing the notice of appeal).  Moreover, this court has no authority to
allow the late filing of a notice of appeal except as provided by Rule
26.3.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996). 
Consequently, Appellant's motion for extension of time is overruled, and
this appeal is dismissed for want of jurisdiction.  All other pending motions are overruled as
moot.
Opinion
delivered January 31, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.       
 
(DO NOT PUBLISH)